                  Case 2:21-cv-00287-JCC Document 57 Filed 06/09/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   CECILE A. BROWN,                                           CASE NO. C21-0287-JCC
10                               Plaintiff,                     ORDER
11           v.

12   UNITED STATES OF AMERICA, et al.,

13                               Defendants.
14

15           This matter comes before the Court on referral from the Ninth Circuit Court of Appeals,
16   which requests that the Court determine whether Ms. Brown’s appeal is frivolous or was taken in
17   bad faith. (Dkt. No. 54.) “[A]n appeal on a matter of law is frivolous where ‘[none] of the legal
18   points [are] arguable on their merits.’” Neitzke v. Williams, 490 U.S. 319, 325 (1989). An appeal
19   is also frivolous if the “factual contentions are clearly baseless.” Id. at 327. “[A] finding of
20   factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or the
21   wholly incredible, whether or not there are judicially noticeable facts available to contradict
22   them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).
23           Having considered the record and the basis for Ms. Brown’s appeal, the Court concludes
24   that the appeal is legally and factually frivolous. First, it is well-established that the Court lacks
25   jurisdiction to hear veterans’ claims for benefits. See Veterans for Common Sense v. Shinseki,
26   678 F.3d 1013, 1020 (9th Cir. 2012). Second, Ms. Brown’s claim that President Biden personally


     ORDER
     C21-0287-JCC
     PAGE - 1
              Case 2:21-cv-00287-JCC Document 57 Filed 06/09/21 Page 2 of 2




 1   intervened in her case to illegally deny her veterans benefits as a means of “overturn[ing]

 2   everything Trump approved of as President” and getting “revenge on Trump” is frivolous. See

 3   Motion to Hear Case with Other Case at 1, Brown v. United States, No. 21-35386, Dkt. No. 8-1

 4   (9th Cir. May 24, 2021).

 5

 6          DATED this 9th day of June 2021.




                                                          A
 7

 8
 9
                                                          John C. Coughenour
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C21-0287-JCC
     PAGE - 2
